Citation Nr: 1431087	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet.


REPRESENTATION

Appellant represented by:	John E. Talbott, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision that, in pertinent part, denied service connection for a low back disability, for a right knee disability, and for a left knee disability, each claimed as secondary to the service-connected post-operative residuals of callosities and plantar warts of each foot.  The Veteran timely appealed this rating action to the Board.

Each of these claims for service connection had previously been denied by the RO in a July 2005 rating decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In July 2009, the Board determined that new and material evidence had been received to reopen the Veteran's claims, and remanded the reopened claims to the RO for additional development.

The RO again denied the claims in a May 2010 supplemental statement of the case (SSOC).  In June 2010, the Veteran's attorney submitted additional evidence.  In May 2011, the Veteran specifically declined to waive initial consideration of the additional evidence by the RO.

These matters were most recently before the Board in November 2011.  At that time, the Board remanded the issues on appeal to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for appellate consideration.  

A private medical record from J. B., M. D, dated in January 2014, suggests that the Veteran is unable to sustain any form of gainful employment, in part, due to his low back and bilateral knee disorders.  In light of the award of service connection for low back and bilateral knee disorders herein, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As this issue has been raised by the record, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's current low back and bilateral knee arthritis is caused by gait changes that are a result of his service-connected bilateral post-operative callosities and plantar warts of the feet. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back arthritis as secondary to the service-connected bilateral post-operative callosities and plantar warts of the feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.310 (2013).
 
2.  The criteria for establishing service connection for right knee arthritis as secondary to the service-connected bilateral post-operative callosities and plantar warts of the feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.310 (2013).

3.  The criteria for establishing service connection for left knee arthritis as secondary to the service-connected bilateral post-operative callosities and plantar warts of the feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because this decision grants the Veteran's appeal, there is no need for further assistance in substantiating his claim.  38 U.S.C.A. § 5103A(a)(2).

II. Laws and Regulations

Service Connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)). A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  As the Veteran has been diagnosed with a chronic disease, such as arthritis of the low back and knees, the tenets of 3.303(b) have been invoked.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. At 448 . 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

III. Merits Analysis

The Veteran seeks service connection for low back and right and left knee disabilities, to include as secondary to his service-connected bilateral post-operative callosities and plantar warts of the feet.  He maintains, in part, that his service-connected bilateral foot disabilities have resulted in an altered gait and changes in ambulation, which, in turn, have caused his low back and bilateral knee disabilities.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in February 2005; June 2006 VA treatment report; Veteran's Social Security Administration Form, 3441-BK, received by the RO in September 2006; Veteran's handwritten letter to VA, received by the RO in June 2007; and, VA Form 9, received by the RO in April 2008). 

The Veteran has been diagnosed as having multilevel degenerative disk disease of the spine and right and left knee osteoarthritis.  (See January 2010 VA spine examination report).  Thus, the crux of the Veteran's claims for service connection for these disabilities on a secondary basis hinges on whether or not there is evidence demonstrating that they have been caused or permanently worsened by the service-connected bilateral foot disabilities.  The Board finds that the evidence is in equipoise as to whether the Veteran has low back and bilateral knee disabilities as secondary to his service connection bilateral foot disabilities; thus, the claims will be granted on a secondary basis, as explained in the analysis below.  As these claims will be granted on a secondary basis, the Board finds that there would be no useful purpose in addressing the theories of direct or presumptive service connection in its analysis below. 

Evidence in support of the claims includes several opinions, prepared by the Veteran's treating internist, Dr. J. B., and his associated family nurse practitioners (FNPs), T. M., and T. H.  In opinions, dated in April 2008 and August 2009 (Dr. J. B.), August 2011 (T. M., FNP), August 2012 (T. H., FNP), and January 2014 (Dr. J. B.), Dr. J. B., T. M., FNP and T. H., FNP uniformly concluded that the Veteran's back and knee problems had been caused by sequelae from a chronically altered gait as a result of pain from his service-connected bilateral foot disabilities.   Dr. J. B.'s April 2008, August 2009 and January 2014 opinions, as well as T. H.'s August 2012 opinion, were based on a review of the Veteran's medical records, to include a VA physician's April 2005 opinion that the Veteran's bilateral foot disabilities had caused an altered gait, and physical evaluations of the Veteran's feet, knees, and back.  In an August 2012 opinion, T. H., F. N. P., who evaluated the Veteran on behalf of Dr. J. B., concluded that Veteran's foot pain from his service-connected bilateral foot disabilities had caused excessive pronation, which, in turn, had affected his gait and had caused secondary problems in his knees and feet.  

Recognition is given to the fact that the opinions from J. B., M. D. and T. H., F. N. P., were based on a several-year history of having treated the Veteran, which gave Dr. J. B. and T. H., F. N. P. intimate knowledge of the Veteran's body mechanics and his bilateral foot disability and by that basis alone their opinions are found to be probative.  In addition, J. B., M. D. and T. H., F. N. P. each provided medical reasoning for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, these opinions are supported by other medical evidence of record, namely an April 2005 VA physician's opinion that the Veteran's bilateral foot conditions had caused an altered gait.  (See April 2005 VA feet examination report). 

Evidence against the claim includes a VA spine examiner's opinion, which was provided after a review of the claims file and physical evaluation of the Veteran's spine and knees.  The VA spine examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's diagnosed multilevel degenerative disk disease of the spine and right and left knee osteoarthritis were a result of the service-connected bilateral foot disabilities.  The VA examiner indicated that he did not "feel" any evidence of increased [knee and spine] pathology; thus, it was less likely than not to have been caused by his plantar callosities and warts.  The VA spine examiner indicated that to try and address the Veteran's increased pain and loss of motion of the spine and knees, especially with activity, would be a matter of mere speculation.  (See January 2010 VA spine examination report).  The Board finds this opinion to be of minimal probative value because the VA examiner did not provide any rationale for his speculative opinion.  This opinion is deemed inadequate as there was little basis for its rationale.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion).  For this reason, the Board finds the January 2010 VA spine examiner's opinion to be of minimal probative value in addressing the secondary service connection component of the Veteran's claims.  

Other evidence against the claim includes a January 2010 VA orthopedic examiner's opinion that the arthritic changes in the Veteran's low back and bilateral knees were age-related and were mostly likely a result of genetics and not from any specific event.  With regards to the Veteran's knees, the VA examiner related that the Veteran gave a history of having had "knee" pain after he had hit it on a rock in 1975.  Thus, according to the VA orthopedic examiner, per the Veteran's own admission, it was not a result of his foot callosities.  Therefore, the VA examiner concluded that it was not likely that the Veteran's current claimed knee condition had  any "relationship" to his service-connected bilateral foot disabilities.  The VA examiner further opined that it was "unlikely" that the Veteran's "condition" would be worsened by his bilateral foot disabilities because the Veteran's gait abnormalities were minimal and would not, in part, cause his low back condition.  

The VA orthopedic examiner also concluded that it was less likely than not that the service-connected bilateral foot disabilities had impacted his low back disability.  The VA examiner reasoned that the Veteran had mechanical low back pain due to arthritic changes that were most likely caused by the same genetics that gave him arthritic conditions in his knees.  The January 2010 VA orthopedic examiner noted that there were no diagnosed scientific connection to plantar wars and the lumbar spine.  The VA examiner further opined that while there was evidence of  a diagnosed "condition" with marked hip pathology and lumbar spine pain due to a Trendelenburg gait, a Trendellenburg gait was very hard to get with a claimed foot condition because it required hip pathology and a hypermobile pelvis, which was not represented by any foot pathology.  Thus, the VA orthopedic examiner concluded that the Veteran's arthritis and multilevel degenerative disc disease of the spine were less likely than not a result of his service-connected bilateral plantar warts and callosities.  (See January 2010 VA orthopedic examination report).  The Board finds the January 2010 VA orthopedic examiner's conclusions to be of high probative value in evaluating the Veteran's claim because it is well-supported with medical reasoning.  Nieves, supra. 

In view of the probative opinions of Dr. J. B. and T. H., L. P. N. in support of the claims and the January 2010 VA orthopedic examiner's opinion against the claim, the evidence is in equipoise.  Service connection for low back and right and left knee arthritis as secondary to the service-connected bilateral foot disabilities is, therefore, granted.  


ORDER

Service connection for low back arthritis as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet is granted. 

Service connection for right knee arthritis as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet is granted. 

Service connection for left knee arthritis as secondary to service-connected bilateral post-operative callosities and plantar warts of the feet is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


